DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi 5,816,049 in view of Tanner 2006/0207258.
	In regards to Independent Claim 21, Joshi teaches a combustor (10) for a gas turbine engine (abstract) comprising: a combustion chamber (14) having an inner volume defined at least partially by a front wall (20), wherein the front wall comprises a plurality of cylindrical or spherical bases (88, which is shown as spherical in figure 2) each having a through hole (hole through 88 in figure 2) fluidly coupled to the inner volume (hole through 88 coupled to volume of 14 in figure 1), and wherein each of the plurality of cylindrical or spherical bases is disposed within a collar (collar in figure 2 below) that is coupled to the front wall (collar coupled to front wall 20 in figure 2 below); and an inlet guide vane (at least vanes 42) disposed through each of the through holes of the cylindrical or spherical bases (42 through hole within 88 in figure 2).  However, Joshi does not teach the guide vane fixed to the spherical base is movable with respect to the front wall and collar through at least one angle.  Tanner teaches using a spherical base (90) with a through hole (through which 108 is received) of a combustor (figure 1) that is movable within a collar (30) through at least one angle (paragraph [0009]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the spherical base of Joshi to allow the base to pivot within the collar, as taught by Tanner, in order to accommodate rotation of the nozzle within the collar (paragraph [0009]) to accommodate for differential thermal growth of components of the system (paragraph [0022]).

    PNG
    media_image1.png
    520
    509
    media_image1.png
    Greyscale

Figure 2 of Joshi
	Regarding Dependent Claim 25, Joshi in view of Tanner teaches the invention as claimed and discussed above, and Joshi further teaches that the front wall (20) is a curved front wall (20 is shown as curved in figure 2 above), a curve of the curved front wall being dependent on a curvature of a terminal end of a diffuser (curvature of 20 depends upon curvature of end of diffuser, shown in figure 1 as surrounding flow arrow 32, where the word dependent does not limit the shape of the curve of the front wall 20).
	Regarding Dependent Claim 26, Joshi in view of Tanner teaches the invention as claimed and discussed above, and Joshi further teaches that the inlet guide vane (42) is angled (in order to swirl air), an orientation of the inlet guide vane being dependent on a curvature of a terminal end of a diffusor (orientation of 42 depends upon curvature of end of diffuser, shown in figure 1 as surrounding flow arrow 32, where the word dependent does not limit the orientation of the vanes 42).
Regarding Dependent Claim 27, Joshi in view of Tanner teaches the invention as claimed and discussed above, and further teaches that the inlet guide vane is movable relative the front wall via the spherical base (the combination of Joshi with Tanner results in vanes within the spherical base that move when the spherical base move, such that the vanes also move relative to the stationary front wall).
Regarding Dependent Claim 29, Joshi in view of Tanner teaches the invention as claimed and discussed above, and Joshi further teaches a gas turbine engine (abstract) comprising: a combustor (10) according to claim 21 (see rejection of claim 21 above); and a diffuser (diffuser surrounding flow arrow 32 in figure 1) configured to direct a compressed air flow (32) to the combustor, wherein the inlet guide vane (42) is configured to direct the compressed air flow from the diffuser into the combustor via the through hole (Col. 4, ll. 23-30).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Tanner as applied to claim 21 above, and further in view of Cox 4,081,957.
Regarding Dependent Claims 22-24, Joshi in view of Tanner teaches the invention as claimed and discussed above, and Joshi further teaches an inner and outer liner (18 and 16 respectively).  However, Joshi in view of Tanner does not teach that the inner liner and the outer liner are each curved such that the combustor comprises a first portion fluidly coupled to a second portion, wherein a central axis of the first portion is offset from a central axis of the second portion by an angle.  Cox teaches a combustor (24) with an inner liner and an outer liner are each curved (annular combustor with inner and outer liner in figure 1, Col. 2, ll. 53-60) such that the combustor comprises a first portion (26) fluidly coupled to a second portion (28), wherein a central axis of the first portion is offset from a central axis of the second portion by 90 degrees (as shown in figure 1, with 26 in a radial direction and 28 in an axial direction, Col. 54-60).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to change the shape of the combustor to have a radial and axial component, as taught by Cox, in order to reduce the total length of the gas turbine engine by changing a portion of the orientation of the combustor.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Tanner as applied to claim 29 above, and further in view of Negulescu 2013/0086908.
Regarding Dependent Claim 30, Joshi in view of Tanner teaches the invention as claimed and discussed above.  However, Joshi in view of Tanner does not teach guide vanes in the diffuser.  Negulescu teaches using guide vanes (4) in the compressor diffuser (2) of a gas turbine engine (110).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the diffuser of Joshi in view of Tanner with the guide vanes, in order to reduce the flow velocities of the compressed air entering the combustion chamber (paragraph [0003]).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Tanner as applied to claim 29 above, and further in view of Burrus 5,619,855.
Regarding Dependent Claim 31, Joshi in view of Tanner teaches the invention as claimed and discussed above.  However, Joshi in view of Tanner does not teach a cavity fluidly coupled to the combustor configured to form a vortex in the compressed air flow.  Burrus teaches a combustor (12)  with a cavities (56 and 114)  configured to form a vortex in the compressed air flow (Col. 2, ll. 14-24).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the combustor of Joshi in view of Tanner with the vortex cavity of Burrus, in order to stabilize the flame in the combustion chamber (Col. 2, ll. 14-24).

Allowable Subject Matter
Claims 32-40 are allowed.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually (i.e., Joshi fails to teach an inlet guide vane movable with respect to the dome and collar, and Tanner fails to teach an inlet guide vane within the movable spherical base that receives a fuel injector), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards to applicant’s argument that Tanner does not provide a motivation for making the spherical base of Joshi movable, Examiner disagrees.  As stated in the rejection above, making the spherical base fixed to the guide vane within the base with respect to the collar surrounding the base allows for rotation of the fuel injector when there is thermal growth of some of the components of the system based on the thermal gradients present within a combustion system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741